Citation Nr: 1804205	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  10-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to an initial rating in excess of 60 percent for asthma prior to March 21, 2017.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions dated March 2009 and August 2011 by the Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction of the case has since been transferred to the RO in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a December 2012 videoconference hearing.  A transcript of the hearing is associated with the claims file.

The case was previously remanded by the Board for further development in February 2015 and February 2017.

Although the RO subsequently issued a July 2017 rating decision granting a 100 percent disability rating for asthma, effective March 21, 2017, the Veteran has indicated that the date of the award of the 100 percent rating do not satisfy his appeal so that issue remains before the Board.

The issues of entitlement to service connection for sinusitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right ankle disability clearly and unmistakably pre-existed service but was not clearly and unmistakably aggravated by service.  

2.  For the entire period on appeal, the Veteran's asthma has been manifested by Forced Expiratory Volume in one second (FEV-1) of less than 40 percent of predicted value, or it has required daily use of systemic corticosteroids or immunosuppressive medications.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 1111, 1153, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).

2.  The criteria for a 100 percent rating for asthma have been met, prior to March 21, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the increased rating claim decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In compliance with the Board's most recent remands in February 2015 and February 2017, the RO obtained the Veteran's Social Security records and his updated VA treatment records.  The Veteran was provided another VA examination in December 2015 to ascertain the etiology of the claimed right ankle disability.  This VA examination was adequate to decide the claim on appeal because the examiner reviewed the claims file, conducted a clinical examination of the Veteran, and provided the requested medical opinions with a written rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2017) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, he was assisted at the hearing by an accredited representative from Veterans of Foreign Wars.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's claimed disabilities, and any relationship between these conditions and his service, as well as the current severity of his service-connected disabilities and their functional effects.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection and increased ratings.  Under these circumstances, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. 
§ 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 
When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the claimant's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability [was] due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the claimant is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

A preexisting injury or disease will be considered to have been aggravated where there is an increased in severity during service unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a) (2017).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2017).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2017).

The Veteran is seeking service connection for a right ankle disability.  In a June 2011 statement, he claimed that he turned his ankles severely while on active duty and tore ligaments in both ankles.

The Veteran's August 1998 pre-enlistment examination report notes that clinical evaluation of the Veteran's musculoskeletal system and lower extremities (excluding feet) were normal and that he denied a history of foot trouble.  As such, he is presumed to have been sound on entrance to service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b)(1).

Service treatment records show that in September 1999, the Veteran complained of bilateral ankle rotation with no pain and no trauma.

VA treatment records dated from May 2011 to October 2011 show the Veteran's complaint of chronic ankle pain with the right side more symptomatic.  While he recalled no specific injury to his ankle, he stated he had been tripping since he was in the military.  He also stated he sprained his ankle in July 2011 and was seen in emergency room.  The assessment was right ankle sprain/pain.

In June 2011, the Veteran was provided a VA examination.  The examiner reviewed the service treatment records and noted the Veteran was in service for a brief period of time from August 1999 to February 2000 and he was seen on one occasion in September 1999, complaining of bilateral ankle rotation but no pain; he was diagnosed as having hypermobile ankles.  The Veteran reported he turned his right ankle frequently and he had a rather severe sprain in May 2011.  The diagnosis was right ankle sprain.  The examiner opined that it is less likely than not that the Veteran's current right ankle condition was caused by the service or related to the time that he spent in the service.  In reaching this conclusion, the examiner explained that in reviewing the service treatment records, the Veteran was seen on one occasion with complaints of rotation of his ankles but he was not having any pain and he was not treated for ankle sprains in the service.  He has had recurrent ankle sprains since getting out of the service, but it would be hard for the examiner to relate the Veteran's ankle problem to the one instance that he was seen for in service.

In July 2012, the Veteran's brother submitted a written statement in support of the claim.  He stated although the Veteran might have sprained his ankle as a kid it was nothing major and the Veteran's ankle injury has worsened over the years.  When the Veteran first got out of the military he did not turn it that often, although he always complained of it hurting.  Over the years it has gotten a lot worse and he has even had to do physical therapy at the VA hospital.  He now uses ankle braces and a cane to keep from turning his ankle.  The Veteran's brother indicated that he personally did not feel that the Veteran is capable of working.

In April 2012, the Veteran's former service comrade submitted a statement in support of the claim.  He stated he first witnessed the Veteran had problems with his ankle on basic training.  The Veteran stepped in a hole and fell down a hill on a road march.  Although he was seen infirmary for his ankle, he continued with his physical training to graduate basic training and moved on the advanced infantry training.

The Veteran was provided another VA examination in July 2012.  The diagnoses were right ankle sprain and bilateral ankle instability.  The Veteran reported he rolled right ankle in basic training in 1999, and he turned his ankle throughout his military service.  He stated he lived with it but it had progressed as a civilian and he has repeatedly turned his ankle, which he attributed to being weakened during military service.  The examiner reviewed the claims file and noted the Veteran had preexisting ankle instability and there was no right ankle complaint until a sprain in 2011.  The examiner provided an opinion that it is less likely than not (less than 50 percent probability) that the Veteran's right ankle condition was aggravated beyond natural progression during service because he would have been seen repeatedly after his service, if there was aggravation.  However, it was not until the injury in 2011 that he had right ankle complaint.  The examiner concluded the Veteran's ankles were typical of age-related progression and the injury in 2011 led to current right ankle findings with lateral laxity.  Otherwise, the Veteran was born with unstable ankles which were not aggravated by military service but rather aggravated as a civilian.

Most recently, the Veteran underwent a VA examination in December 2015.  The examiner reviewed the Veteran's entire claims file.  The diagnoses were right ankle instability and lateral collateral ligament sprain.  The Veteran reported he injured his right ankle several times during active duty service.  He stated his right ankle was weak and unstable due to repeated twisting injuries.  The examiner opined that the evidence of record showed, without a doubt, a preexisting right ankle condition (diagnosed as ankle instability in the late 1990s prior to active duty service) and there is clear and unmistakable evidence of an ankle condition that was not aggravated by service as the Veteran only had isolated pain complaint without injury or ongoing symptoms in service.  The examiner noted that following the initial complaint there were no ongoing symptoms after the Veteran's right ankle complaint in 1999 or shortly following his separation from service despite numerous medical entries noted following separation from service.  The examiner further explained that the complaints in 2001 correlated with aging and natural progression, as well as injuries described in July 2011.  

Because the August 1998 pre-enlistment examination shows no findings of a right ankle disorder, the presumption of soundness attaches.  38 U.S.C. § 1111, 38 C.F.R. § 3.304(b)(1).  However, as stated in Wagner, the presumption of soundness may be rebutted by clear and unmistakable evidence that the claimant's disability was both preexisting and not aggravated by service. 

After thorough review, the Board finds that the evidence is clear and unmistakable in establishing that the Veteran's right ankle disability preexisted service.  Although the August 1990 pre-entrance examination did not note a right ankle condition, the Veteran's father's service treatment records reflect that the Veteran was seen for right ankle pain with walking and tenderness to palpation, laterally, in September 1997.

The Veteran and his friends and family may sincerely believe that he did not have any preexisting right ankle condition prior to service and he injured his ankle in service.  Lay evidence is competent to identify ankle symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  However, the accuracy of their statements is undermined by the objective medical evidence showing otherwise.  To that effect, the September 1999 service treatment record clearly shows that in service, he reported no pain and no trauma in regard to his complaints of ankle rotation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that the Veteran's September 1999 statements made during service prior to the filing of the instant claim for service connection, and are more probative than his current assertions as they are contemporaneous with the time in question.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Furthermore, both the July 2012 and December 2015 VA examiners reviewed the entire claims file and noted the Veteran had preexisting right ankle instability.  Specifically, the December 2015 VA examiner opined that the record showed, without a doubt, a preexisting right ankle condition (diagnosed as ankle instability in the late 1990s prior to active duty service).  

Based on the foregoing, the Board finds that clear and unmistakable evidence exists that his right ankle disability preexisted service.

Next, the question before the Board is whether this preexisting disability was clearly and unmistakably not aggravated by any incident of service.  Concerning this, the December 2015 VA examiner opined that there is clear and unmistakable evidence of an ankle condition that was not aggravated by service.  In support of this opinion, the examiner stated that the Veteran only had an isolated pain complaint without injury or ongoing symptoms in service and that following the initial complaint, there were no ongoing symptoms after the Veteran's right ankle complaint in 1999 or shortly following his separation from service despite numerous medical entries noted following separation from service.  The examiner further explained that the complaints in 2001 correlated with aging and natural progression, as well as injuries described in July 2011.  

The Board finds that the December 2015 VA examiner's opinion concerning this matter to be persuasive.  The VA examiner conducted a physical examination of the Veteran, reviewed the entire claims file and medical history of the Veteran, and provided an appropriate opinion with a supporting rationale which is congruent with the balance of the medical evidence of record.  Thus, the Board finds that the VA examiner's opinion is competent and persuasive evidence with respect to the matter of permanent aggravation of his preexisting right ankle disability. 

The evidence clearly and unmistakably establishes that the Veteran's right ankle disability pre-existed service, and clearly and unmistakably shows that it was not aggravated by service.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for a right ankle disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

For the period prior to March 21, 2017, the Veteran's asthma was rated as 60 percent disabling under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602.

Under Diagnostic Code 6602, pertaining to asthma, bronchial, a 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602. 

A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  Id.

Pulmonary function tests (PFTs) are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale or right ventricular hypertrophy has been diagnosed; when there have been one or more episodes of acute respiratory failure; or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4). 

When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. 
§ 4.96(d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6). 

The PFT revealed FEV-1 of 64% predicted in December 2009 and 46 % in June 2011.

The Veteran was provided a VA examination in July 2012.  The examiner indicated that the Veteran had asthma attacks with episodes of respiratory failure in the past 12 months, but did not indicate the frequency of those attacks.  The PFT showed that the Veteran had an FEV-1 of 38% predicted and a FEV-1/FVC of 82% predicted.  The examiner then noted that the FEV-1/FVC score most accurately reflected the Veteran's level of disability.

In a December 2015 addendum, the examiner stated that FEV-1 could not be used as representative of the Veteran's asthma condition, because the Veteran's effort at the time of the PFT was markedly limited due to coughing and other symptoms which excluded the validity of the FEV test.

However, the PFT results noted in VA treatment records dated November 2014, May 2015 and July 2015 show that the Veteran had an FEV-1 of 38 % predicted and FEV of 50 % predicted.  A July 2015 VA pulmonary note states that the Veteran continues to have exacerbations needing short course of Prednisone almost every month.  He uses Albuterol inhaler 4 to 6 times during the daytime and 1 to 2 times at night daily.

Having considered the evidence of record, the Board finds that VA pulmonary function test report showing the FEV-1 as 38% of the predicted value supports an award of a 100 percent rating, prior to March 21, 2017.  The Board also finds that this disability level was met during the entire appeal period, as the Veteran's private physician noted in a December 2008 letter that the Veteran requires daily use of oral steroids.  Specifically, the physician stated that the Veteran was hospitalized two weeks previously and was close to being intubated and placed on a ventilator from his acute exacerbation of asthma.  The physician noted "[the Veteran] is definitely not improving with his symptoms and is on every medicine I can thin[k] of for bronchial asthma including [P]rednisone, which was increased to 40 mg daily starting tomorrow."

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C. § 5107(b) is appropriate in this case.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 6602 under current rating criteria.  38 U.S.C. §§1155, 5107; 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602.

As the Board has granted the Veteran a 100 percent schedular rating for PTSD, it is not necessary to consider whether he is entitled to an extra-schedular rating under 38 C.F.R. § 3.321.  


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to an initial rating of 100 percent for asthma, prior to March 21, 2017, 
is allowed, subject to the regulations governing the award of monetary benefits.



REMAND

Unfortunately, further development is needed for a proper merits adjudication of the Veteran's claim of service connection for sinusitis.

In the February 2017 remand, the Board instructed the RO to provide the Veteran with a new VA examination to obtain a medical opinion as to the etiology of his sinusitis.  The Veteran underwent a VA examination in July 2017.  Although the VA examiner stated the Veteran's sinus condition was pre-existing and the records referred to treatment in 1997, it is unclear whether there was clear and unmistakable evidence that the sinus condition preexisted service.

Further, the July 2017 opinion is flawed in that the examiner failed to acknowledge or reconcile conflicting evidence of record regarding the onset of the Veteran's sinusitis.  To that effect, a December 2015 VA examiner noted that there was no evidence of chronic allergic rhinitis or clinical evidence of chronic sinusitis in service, or prior to service.  That examiner specifically stated that review of all the records did not suggest that these conditions predated the Veteran's tour of duty.  

Further, the July 2017 VA examiner noted that "the service treatment records show no competent medical evidence of a permanent worsening of his sinus condition, which by default means, it was not permanently progressed beyond the natural progression, by his service."  However, the Board finds this rationale to be insufficient as such an absence of evidence is generally insufficient to either corroborate or contradict the Veteran's testimony.  See AZ v. Shinseki, 731 F.3d at 1318; Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).

In particular, the Board is cognizant of the onerous evidentiary standard, requiring that the no aggravation result be "undebatable," in this case.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).

Given the deficiencies with the July 2017 VA examiner's opinion, the RO must seek an addendum opinion that applies the correct legal standard and takes into consideration all of the pertinent lay and medical evidence of record.  See Barr, 21 Vet. App. at 312.

With regard to the claim for a TDIU, remand is also required for readjudication.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded even if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service-connected disability if the veteran is already receiving a 100 percent schedular rating for that disorder.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  The assignment of a total schedular rating (such as, here, for the asthma) does not categorically render a TDIU claim moot.  See Bradley, 22 Vet. App. at 294.  VA must consider a pending TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C. 
§ 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating.  

In this case, a remand is necessary in order to adjudicate the Veteran's claim for a TDIU based on his service-connected disabilities other than asthma.  Additionally, entitlement to a TDIU for a disability other than asthma is also inextricably intertwined with the service-connection issue being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the July 2017 VA examiner to obtain an addendum opinion regarding whether the Veteran's current sinus diagnosis is etiologically related to his military service.  Specifically, the examiner must opine whether there is clear and unmistakable evidence that the Veteran's sinus disorder preexisted his military service. 

If the Veteran's current sinus disorder is found to have preexisted his military service, the examiner must then state upon what factual evidence in the record this finding was made. 

The examiner must acknowledge or reconcile conflicting evidence of record regarding the onset of the Veteran's sinusitis.  In this regard, the December 2015 VA clinician opined that review of all the records did not suggest that the Veteran's sinus conditions predated his tour of duty.

If the examiner finds that the Veteran's sinus disorder preexisted service, then he must determine whether it is clear and unmistakable (obvious and manifest) that the pre-existing disorder was not aggravated by service.  In other words, is it clear and unmistakable that any worsening of the disorder was due to the natural progression of the disability?  The examiner must identify the factual evidence in the record that supports this finding. 

If the examiner finds that a sinus disorder did not clearly and unmistakably exist prior to service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sinus disorder began in service, was caused by service, or is otherwise related to service.




In providing the requested opinions, the examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."

The examiner must provide a complete rationale for all opinions expressed. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the Veteran's claims for service connection for sinusitis and a TDIU must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


